CAMPBELL, Acting Chief Judge.
Pursuant to a negotiated plea agreement, appellant was placed on two years community control for the commission of six counts of theft and burglary. After the court found appellant had violated community control, he was sentenced to twenty-two years prison.
Appellant argues the evidence is not sufficient to support the allegations of violation of community control. We find the evidence sufficient to support the revocation. The order must be corrected, however, because it incorrectly indicates appellant admitted to the violations when he did not. The revocation was the result of a contested hearing. Further, the order incorrectly indicates that appellant was revoked on the basis of the monetary condition. The court specifically found appellant not in violation of that condition.
We affirm the order of revocation of community control and sentence, but remand for correction of the order.
PARKER and LAZZARA, JJ., concur.